United States Department of Labor
Employee’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Naples, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-786
Issued: November 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2008 appellant, through counsel, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs’ dated September 14, 2007, denying
modification of March 15 and April 23, 2007 decisions, denying her claim for compensation for
disability and a nonmerit decision dated December 11, 2007, denying her request for
reconsideration of the merits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant established entitlement for intermittent wage-loss
compensation for the period July 21, 2006 through January 30, 2007; and (2) whether the Office
properly denied further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 9, 2003 appellant, then a 54-year-old modified carrier, filed a recurrence
claim alleging that on July 8, 2003 she first realized that her modified position had aggravated

her hand and wrist condition.1 The Office developed the claim as a new occupational disease
claim as appellant had alleged new factors of employment and accepted the claim for
aggravation of left wrist arthritis and bilateral thumb base arthritis on March 24, 2005.2 On
February 22, 2006 it authorized left hand bones fusion with graft and repair left wrist joint
surgery.
On July 27, 2006 Dr. Sandra B. Collins, a treating Board-certified orthopedic surgeon,
diagnosed worsening hand arthritis and bilateral basal joint, worsening left hand traumatic
arthropathy/capito-lunate joint and worsening bilateral hand pain. A physical examination of the
left wrist revealed degreased grip strength due to pain. Range of motion for the left wrist was
45 degrees flexion, 55 degrees extension 10 degrees radial deviation and 20 degrees ulnar
deviation. An x-ray interpretation of the left hand revealed joint space narrowing. Appellant
was released to work with restrictions, which included no lifting more than 10 pounds;
occasional carrying of small tools, dockets and ledgers; and “[m]ay work to tolerance only.”
Dr. Collins stated that if appellant “continues to use the hand, she will almost certainly worsen.
At the present time, she is often unable to work a full [eight-]hour day due to pain.”
Appellant filed claims for compensation (Form CA-7) for partial disability claiming
intermittent periods of wage-loss compensation for the period July 21 to September 13, 2006 and
September 14 to 29, 2006. In attached time analysis forms, she noted that she used 22.48 hours
of leave without pay for the period July 21 to August 31, 20063 and 10.69 hours of leave without
pay for the period August 30 to September 13, 20064 for a total of 33.17 hours.
On October 13, 2006 the Office received a July 27, 2006 duty status report completed by
Dr. Collins, who diagnosed aggravation of arthritis in the left wrist and base of both thumbs.
Dr. Collins indicated that appellant was capable of working an eight-hour day to tolerance with
restrictions. The restrictions included intermittent lifting up to 10 pounds for one hour per day;
up to eight hours per day of sitting, standing and walking; no climbing or kneeling; up to
10 pounds of pulling/pushing; four hours of intermittent simple grasping and fine manipulation;
and five hours of intermittent reaching above the shoulder.
In a November 10, 2006 report, Dr. Collins diagnosed significant left wrist midcarpal
arthritis and bilateral basal joint arthritis. She noted that appellant was capable of working with
restrictions in a sedentary position. Restrictions included no lifting and carrying more than
10 pounds, avoid repetitive work such as writing and “avoid any firm twisting, gripping, pushing
or pulling motions.” In concluding, Dr. Collins stated that appellant “is only able to work to
tolerance.”

1

Appellant noted file number xxxxxx645 for the original injury which had occurred on October 26, 1992.

2

This was assigned file number xxxxxx238.

3

Appellant did not include leave used on August 30, 2006 on this form.

4

Appellant did not include leave used on August 31, 2006 on this form.

2

By decisions dated November 30, 2006, the Office denied appellant’s claim for 106.95
hours of intermittent wage loss for the period July 21 to September 13, 2006 and 22 hours of
wage-loss compensation for the period September 14 to 29, 2006.
In a letter dated January 11, 2007, appellant requested reconsideration. She noted that the
intermittent periods of disability for the period January 21 to September 29, 2006 were due to her
physician’s restriction that she “could only work to tolerance.” In support of her claim, she
submitted the last page of a July 27, 2006 report and January 3, 2007 report by Dr. Collins.
On January 3, 2007 Dr. Collins diagnosed significant left wrist midcarpal arthritis and
bilateral basal joint arthritis. She stated that appellant had been placed in a sedentary job, but did
not intend to restrict her walking. Dr. Collins indicated that appellant’s restrictions included no
lifting and carrying more than 10 pounds, avoid repetitive work such as writing and “avoid any
firm twisting, gripping, pushing or pulling motions.” In an addendum, she opined that “at this
time due to deteriorating condition of her hands [appellant] can only work a maximum of six
hours per day.”
On March 8, 2007 appellant filed claims for compensation claiming intermittent wage
loss of 22 hours of leave without pay for the period September 30 to October 26, 2006, 20 hours
of leave without pay for the period November 6 to 30, 2006, 18 hours of leave without pay for
the period December 2 to 15, 2006 and 24 hours of leave without pay for the period January 4
to 30, 2007.
By decision dated March 15, 2007, the Office denied appellant’s request for modification
of the denial of her claim for intermittent wage loss for the period July 21 to September 29, 2006.
On April 19, 2007 Dr. Collins diagnosed worsening hand arthritis and bilateral basal
joint, worsening left hand traumatic arthropathy/capito-lunate joint and worsening bilateral hand
pain. She reported limited and painful range of motion, stiffness and weakness, degreased left
hand strength and “moderate tenderness in the basal joint and midcarpal joint.” Dr. Collins
noted that appellant’s condition was “aggravated by grip, use of hand and significantly
aggravated by pulling.” Range of motion for the left wrist was 30 degrees hyperextension.
Appellant was released to work with restrictions, which included no lifting more than 10 pounds
and occasional carrying of small tools, dockets and ledgers for six hours per day.
In an April 19, 2007 duty status report, Dr. Collins diagnosed aggravation of arthritis in
the left wrist and base of both thumbs due to repetitive motion. She indicated that appellant was
capable of working six hours a day with restrictions. The restrictions included intermittent
lifting up to 10 pounds for six hours per day; up one hour of intermittent standing, up to six hours
of continuous standing; up to six to eight hours of intermittent walking; no climbing; up to one
half hour of kneeling, bending and stooping; up to four hours of twisting; one half to one hour
writing; up to four hours of casing mail; up to two hours of intermittent reaching above the
shoulder; up to eight hours of intermittent simple grasping; and up to four hours of fine
manipulation.
5

This appears to be a typographical error as appellant did not claim this amount of leave on her time analysis
forms.

3

By decision dated April 23, 2007, the Office denied appellant’s claim for intermittent
periods of wage loss during the period September 30, 2006 to January 30, 2007, totaling
84 hours.
In a May 18, 2007 report, Dr. Collins diagnosed worsening hand arthritis and bilateral
basal joint, worsening left hand traumatic arthropathy/capito-lunate joint and worsening bilateral
hand pain. Appellant was released to work with restrictions which included no lifting more than
10 pounds and occasional carrying of small tools, dockets and ledgers for six hours per day.
In a letter dated May 21, 2007, appellant requested reconsideration and submitted a
May 10, 2007 report by Dr. Collins. In a May 10, 2007 report, Dr. Collins diagnosed bilateral
basal joint arthritis and traumatic arthropathy of the capitolunate joint in both hands. She noted
“that [appellant’s] duties as a postal worker have caused significant aggravation during the
period of time that I have been seeing her.” In support of this statement, Dr. Collins related
appellant’s “work activities involve both lifting to a significant degree as well as repetitive
motion to a significant degrees, both of which are extremely aggravating to arthritic conditions.”
She reported that, as a result of appellant’s worsening pain and arthritic condition, she limited
appellant to not lifting more than 10 pounds or working more than six hours of work per day.
By decision dated September 14, 2007, the Office denied appellant’s request for
modification of the November 30, 2006 and March 15 and April 23, 2007 denials of her claim
for intermittent wage loss for the period July 21, 2006 through January 30, 2007. In a letter
dated October 24, 2007, appellant’s counsel requested reconsideration and submitted a May 10,
2007 report by Dr. Collins in support of her request.
By decision dated December 11, 2007, the Office denied appellant’s request for
reconsideration.6
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act7 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence.8
For each period of disability claimed, the employee has the burden of establishing that she was
disabled for work as a result of the accepted employment injury.9 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical

6

The Board notes that subsequent to this decision appellant filed additional claims for intermittent wage-loss
compensation for the period February 2 to July 31, 2007. As there is no final Office decision on appellant’s claim
for intermittent wage loss for this period, the Board does not have jurisdiction over this issue. 20 C.F.R. § 501.2(c).
See Jennifer A. Guillary, 57 ECAB 485 (2005); Karen L. Yaeger, 54 ECAB 323 (2003) (Board’s jurisdiction is
limited to reviewing final decisions of the Office).
7

5 U.S.C. §§ 8101-8193.

8

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
9

See Amelia S. Jefferson, supra note 8; see also David H. Goss, 32 ECAB 24 (1980).

4

issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.10
Under the Act the term “disability” means incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.11 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.12 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.13 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).14 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.15
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.16
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained aggravation of left wrist arthritis and
bilateral thumb base arthritis. At the time appellant had been working eight hours per day in a
modified position due to a prior accepted injury. She filed claims for wage-loss compensation
alleging partial disability from work for intermittent periods from June 21, 2006 to
January 30, 2007.
10

See Edward H. Horton, 41 ECAB 301 (1989).

11

S.M., 58 ECAB ___ (Docket No. 06-536, issued November 24, 2006); Bobbie F. Cowart, 55 ECAB 746
(2004); Conard Hightower, 54 ECAB 796 (2003); 20 C.F.R. § 10.5(f).
12

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

13

Merle J. Marceau, 53 ECAB 197 (2001).

14

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

15

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

16

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

5

The question to be resolved is whether appellant’s intermittent disability for the period
June 21, 2006 to January 30, 2007 was a result of residuals of her accepted employment injury.
The medical evidence relevant to this issue includes the reports of Dr. Collins, an attending
physician.
In support of her claim appellant submitted multiple reports by Dr. Collins, who released
her to work with restrictions on July 27, 2006. Dr. Collins noted that appellant’s condition will
worsen if she continues using her hand and that she was “often unable to work a full [eight-]hour
day due to pain.” In reports dated July 27 and November 10, 2006, she reported that appellant
may “work to tolerance only” as she experienced wrist pain. None of these reports by her
specifically address whether appellant had any employment-related disability during the claimed
period. Dr. Collins merely noted that appellant was capable of working with restrictions and that
often appellant was unable to work a full day due to pain. The reports also alluded to a future
injury if appellant continued using her hand. However, as the Board has held, the fear of future
injury is not compensable.17
Appellant also submitted reports dated January 23, April 19 and May 18, 2007 and an
April 19, 2007 duty status report. In a January 3, 2007 report, Dr. Collins reported that
appellant’s “deteriorating condition of her hands” permitted her to work only six hours. She
noted that appellant’s condition had worsened and opined that appellant was capable of working
six hours per day with restrictions in her April 19, 2007 reports. Dr. Collins, however, provides
no reasoning as to how appellant’s reduced work hours was causally related to her accepted left
wrist arthritis and bilateral thumb base arthritis. In her May 18, 2007 report, she reiterated that
appellant was restricted to working six hours per day with limitations. None of the reports by
Dr. Collins are sufficient to meet appellant’s burden of proof as they do not offer medical
rationale explaining how or why her accepted employment injury prevented her from performing
her light duty or why she was unable to work an eight-hour day on the particular dates listed.
The Board has held that medical reports which do not containing rationale on causal relationship
are entitled to little probative value and are of diminished probative value.18 Dr. Collins failed to
provide any rationale explaining how appellant’s intermittent periods of disability were causally
related to her accepted employment conditions of left wrist arthritis and bilateral thumb base
arthritis in any of her reports. Without reasoned medical evidence supporting that appellant had
employment-related disability during the period in question, she has not met her burden of proof
to establish her claim for intermittent wage-loss compensation during the period July 21, 2006 to
January 30, 2007.
An award of compensation may not be based on surmise, conjecture or speculation or
upon appellant’s belief that there is a causal relationship between her condition and her

17

See I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Calvin E. King, 51 ECAB 394 (2000).

18

Medical reports not containing rationale on causal relationship are entitled to little probative value and are
generally insufficient to meet appellant’s burden of proof. S.S., 59 ECAB ___ (Docket No. 07-579, issued
January 14, 2008); Lourdes Davila, 45 ECAB 139 (1993).

6

employment.19 The Board finds that appellant failed to submit sufficient medical evidence in
this case and, therefore, has failed to discharge her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,20
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.21 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.22 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.23
ANALYSIS -- ISSUE 2
Appellant requested reconsideration on September 14, 2007. She has not shown that the
Office erroneously applied or interpreted a specific point of law; she has not advanced a relevant
legal argument not previously considered by the Office; and she has not presented pertinent new
and relevant evidence not previously considered by the Office. Appellant submitted a May 10,
2007 report by Dr. Collins. This report had been previously submitted by her and considered by
the Office. The Board has long held that the submission of evidence which repeats of duplicates
evidence already in the record does not constitute a basis for reopening a case.24
Appellant has not established that the Office improperly denied her request for further
review of the merits of its December 11, 2007 decision under section 8128(a) of the Act, because
the evidence and argument she submitted did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office.

19

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Patricia J. Glenn, 53 ECAB 159 (2001).

20

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
21

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

22

Id. at § 10.607(a).

23

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
24

D.K., 59 ECAB ____ (Docket No. 07-1441, issued October 22, 2007).

7

CONCLUSION
The Board finds that appellant has not established wage-loss compensation for
intermittent periods of disability during the period July 21, 2006 through January 30, 2007. The
Board further finds that the Office properly denied appellant’s request for a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 11, September 14, April 23 and March 15, 2007 are
affirmed.
Issued: November 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

